Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi (US 6,626,632) in view of Morency (US 2008/0267759)
	Guenzi discloses a depalletization system comprising:
multiple workstations 26, 26, 26, each workstation configured to receive a respective pallet 50 of items;  
an output conveyor 40 extending along multiple workstations, an output conveyor configured to receive and transport individual items from a pallet of items; 
a depalletization robot 70 including the capability “remove products from pallets 50 in the pick stations 26 and transfer the products to a selected conveyor of the dedicated conveyor network 40”; and 
a control system 85, 95 in electrical communication with a depalletization robot.
Guenzi discloses multiple workstations that are accessible by a single depalletizing robot. Guenzi does not explicitly disclose an end effector and does not disclose a depalletization robot configured to travel along multiple workstations such that a pallet of items in each workstation is accessible by an end effector.
Morency discloses a depalletization robot 36 including an end effector 38, a depalletization robot configured to travel along multiple workstations 26, 26 via shuttle 18 and rails 28 such that a pallet of items in each workstation is accessible by end effector 38. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include an end effector and a depalletization robot configured to travel along multiple workstations such that a pallet of items in each workstation is accessible by an end effector, as taught by Guenzi, thereby reducing the floor space required by known depalletizers.
Claim(s) 2 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Rizzini (EP 1 893 512) which discloses a depalletization robot 10, 11 that travels along multiple workstations 40, 41. Rizzini discloses “distance laser sensor” 20 provide “digital output of the presence of material on the pallet”. Moreover, Rizzini’s sensor 20 senses product that should be acquired by robot which includes the lack of presence of product if none exist.(See FIG. 5: steps 120, 160) With Rizzini’s sensor it is “possible to scan the pallets, search for material and move the head to the correct place for the grasping manoeuvre.” 
Rizzini apparatus is for the purposes of “progressively unloading the pallets from top to bottom, by horizontal rows.” Thus, robot 10, 11 begins depalletizing pallet 40 (or 41) until step 120, 160 returns a signal that no articles are present on pallet 40 at which time robot 10, 11 proceeds to the other pallet 41 (or 40). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include a control system configured to provide an output signal to initiate a movement of a depalletization robot away from a first workstation to a second workstation in response to receiving a signal that indicates that a first pallet of items in a first workstation is empty of items, as taught by Rizzini, which dispenses with traditional depalletizers need for palletized objects be all the same and positioned and aligned in an orderly manner.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Cawley (US 7,481,472) which discloses an end effector 29 is configured to grip a layer, e.g. simultaneously releasably couple with multiple items of the pallet of items. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include an end effector configured to simultaneously releasably couple with multiple items of a pallet of items, as taught by Cawley, thereby providing layer gripping without vacuum loss.
Claim(s) 4, 5, 6 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and Cawley and further in view of Tanaka (US 2019/0030730) which discloses a depalletizer in which a to-be-depalletized layer of boxes has different top surface elevations between items 16, 16. (See FIG. 3) Tanaka further discloses multiple suction cups 32A, 32D configured to simultaneously releasably couple with multiple items, wherein each item 16, 16 having a different top surface elevation. Finally, Tanaka discloses that a suspension spring between the lower end of shaft 48A and the bottom surface of holding part 43. (Para. 51) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include a layer gripper with multiple suction cups configured to simultaneously releasably couple with multiple items, wherein each item having a different top surface elevation as well as springs, as taught by Tanaka, which “eliminates the risk that an article 16 at a higher level will be crushed by the holding part 43 when an article 16 at a lower level is held first by the holding part 43.” (Para. 70)
Claim(s) 8 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Enokida (US 8,985,929) and Miyahara (US 20140277716). 
	Enokida teaches moving a traveling robot 51 that moves between multiple workstations BCT, COT, wherein workstations BCT, COT are separated by a partition. See FIG. 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include a traveling robot that moves along workstations that are separated by respective partitions, as taught by Enokida, leading to higher throughput.
And, Miyahara discloses adjacent workstations 202, 202 of multiple workstations are separated by a respective partition. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include respective partitions for multiple workstations, as taught by Miyahara, which provides more accurate conveyance position of items picked by robot 1a.
Claim(s) 10, 11, 12, 13, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Mimura (WO 2019/240271) which discloses multiple fences F1, F2, e.g. doors, wherein each workstation of a multiple workstations 22(#1), 22(#2) is separated from a depalletization robot 21 by a respective door F1, F2 of multiple doors. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include multiple doors, wherein a control system controls a first door to be open while a depalletization robot is accessing a first workstation of a multiple workstations and all other doors are closed while a depalletization robot is accessing a first workstation, as taught by Mimura, to reduce or eliminate “contact accidents” between an operator and a picking robot.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Nakano (US 10,513,395) which discloses a camera 30, e.g. vision system, which operates thusly:
The function 2 causes the processor 50a to detect the cargo 2 positioned in the highest position of the cargoes 2 of the cargo group 3 based on photography information by the camera 30, to set this cargo 2 to target G, or to set any one of the cargoes 2 forming the upper surface 3c to target G if it is determined based on the photography information by the camera 30 that the upper surface 3c of the cargo group 3 has no height difference. A cargo positioned in the highest position has its upper end arranged in the highest position. In the present embodiment, since the cargoes 2 have a cubic shape or a rectangular parallelepiped shape, the upper end of each of the cargoes 2 corresponds to the upper surface.
(Column 6, line 56-67)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include a vision system, as taught by Nakano, thereby improving on the distance an end effector must travel to reach an item at a highest level.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and Rizzini and further in view of Mimura which discloses multiple fences F1, F2, e.g. doors, wherein each workstation of a multiple workstations 22(#1), 22(#2) is separated from a depalletization robot 21 by a respective door F1, F2 of multiple doors. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include multiple doors, wherein a control system controls a first door to be open while a depalletization robot is accessing a first workstation of a multiple workstations and all other doors are closed while a depalletization robot is accessing a first workstation, as taught by Mimura, to reduce or eliminate “contact accidents” between an operator and a picking robot.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guenzi in view of Morency and further in view of Tanaka (US 2019/0030730) which discloses a depalletizer in which a to-be-depalletized layer of boxes has different top surface elevations between items 16, 16. (See FIG. 3) Tanaka further discloses multiple suction cups 32A, 32D configured to simultaneously releasably couple with multiple items, wherein each item 16, 16 having a different top surface elevation. Finally, Tanaka discloses that a suspension spring between the lower end of shaft 48A and the bottom surface of holding part 43. (Para. 51) Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Guenzi to include a layer gripper with multiple suction cups configured to simultaneously releasably couple with multiple items, wherein each item having a different top surface elevation as well as springs, as taught by Tanaka, which “eliminates the risk that an article 16 at a higher level will be crushed by the holding part 43 when an article 16 at a lower level is held first by the holding part 43.” (Para. 70)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652